ACCEPTED
                                                                                      03-15-00019-CV
                                                                                              4611121
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 3/23/2015 8:32:46 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                             NO: 03-15-00019-CV

                                                                   FILED IN
                                                            3rd COURT OF APPEALS
              IN THE THIRD DISTRICT COURT OF             APPEALSAUSTIN, TEXAS
                             AT AUSTIN, TEXAS               3/23/2015 8:32:46 PM
                                                              JEFFREY D. KYLE
                                                                    Clerk
           JEFF KAISER, P.C. and JEFFERY BENEDICT KAISER
                         a/k/a Jeffrey B. Kaiser,
                                                    Appellants
                                        v.
                           THE STATE OF TEXAS,
                                                    Appellees

                      From the 98th Judicial District Court
                            of Travis County, Texas
                   Trial Court Cause No. D-1-GV-13-000790

      APPELLANTS’ UNOPPOSED MOTION TO EXTEND TIME
      FOR FILING APPELLANTS’ BRIEF UNTIL ARPIL 8, 2015


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 26.3, Appellants Jeff

Kaiser, P.C. and Jeffery Benedict Kaiser, file this Unopposed Motion for

Extension of Time to File their Appellants’ Brief, which motion complies with

Rule 10.5(b), and in support thereof would respectfully show as follows:

      1.     This is an appeal from a final judgment in Cause No. D-1-GV-13-

000790; The State of Texas v. Jeff Kaiser, PC et al.; in the 98th Judicial District

Court of Travis County, Texas.
        2.    The trial court signed its final order on December 1, 2014.

        3.    Appellants filed a request for findings of fact and conclusions of

law on December 8, 2014.

        4.    Appellants filed their notice of appeal on January 8, 2015.

        5.    Appellants have filed their requests for the clerk’s record and

reporter’s record. The clerk’s record was filed with the Court on February 13,

2015, and the reporter’s record was filed with the Court on February 20, 2015.

The record is complete.

        6.    Appellants’ deadline to file their brief was set for Friday, March

20, 2015.

        7.    Appellants respectfully request that the Court of Appeals extend

time for Appellants to file their Appellants’ Brief until Wednesday, April 8,

2015.

        8.    This is Appellants’ first request for an extension of time for filing

Appellants’ Brief.

        9.    Appellants do not seek this extension for the purposes of delay. In

February and March 2015, Appellants’ counsel George May’s docket was

crowded with numerous matters including the following:

        (1)   A week long jury trial in Cause No. 12CV2786, Foster v. Wiggins,
              In the 10th Judicial District Court of Galveston County, Texas;
        (2)   Motion to rehear due and filed in Cause No. 14-13-00638-CV,

                                         2
             Vincent Laday v. George Pedraza; In the 14th Court of Appeals at
             Houston, Texas;
      (3)    Motion for New Trial due and filed in Cause No. 2013-41051,
             Cohen v. Preston Realty et al, In the 269th District Court of Harris
             County, Texas;
      (4)    Motion for New Trial due and filed in Cause No. 2012-23146, DG
             Interests v. Jim-Daniels Nnah, In the 270th District Court of Harris
             County, Texas;
      (5)    Mediation in Cause No. 2012-CI-07619, Eloise Castro et al v.
             Martin Garcia et al; in the 166th District Court of Bexar County,
             Texas;
      (6)    Appellant’s Brief due and filed in Cause No. 07-14-00398-CV;
             Scott Theiring & Expelled Grain Products, LLC v. Corn Mill
             Enterprises, LLC; in the 7th Court of Appeals at Amarillo, Texas;
      (7)    Depositions, summary judgment responses, and responses to
             written discovery requests in various cases; and
      (8)    Trial preparation and jury trial in Cause No. W70150017; Wiggins
             v. Kelly; In Justice Court, Precinct One, Galveston County, Texas.


      10.    In addition to these professional demands, Appellants’ counsel’s

father-in-law suffered a stroke and counsel took time to attend to this family

emergency. Appellants’ counsel was unable to review the record and prepare a

brief to aid the Court by the current deadline due to the above referenced

matters.

      11.    Appellants do not seek this extension for the purposes of delay but

only so that justice may be served.




                                       3
                                     PRAYER

      For all these reasons, Appellants respectfully request an extension of time

for filing their Appellants’ Brief from March 20, 2015, until April 8, 2015, and

for all such further relief to which they may be justly entitled.



                                        TWOMEY | MAY, PLLC

                                        /s/ George F. May/
                                        _______________________________
                                        George F. May
                                        TBA NO. 24037050
                                        2 Riverway, 15th Floor
                                        Houston, Texas 77056
                                        (713) 659-0000 [Telephone]
                                        (832) 201-8485 [Telecopier]
                                        george@twomeymay.com

                                        Attorney in Charge on Appeal for Jeff
                                        Kaiser, P.C. and Jeffery Benedict Kaiser,
                                        Appellants




                                         4
                   CERTIFICATE OF CONFERENCE:

I certify that I conferred with counsel for Appellee who stated that Appellee
does not oppose this motion.


                                      /s/ George F. May/
                                      _______________________________
                                      George F. May


                       CERTIFICATE OF SERVICE

      I, George F. May, hereby certify that a true and correct copy of the above
and foregoing instrument has been forwarded to all parties and counsel of
record, pursuant to Rules 21 and 21a, Tex. R. Civ. P., on this 23rd day of
March, 2015.

Mr. John C. Adams                        Texas E-File/ E-Mail
Office of the Attorney General
300 W. 15th Street, Floor 8
Austin, Texas 78701
Telephone: 512-463-2173
Facsimile: 514-482-8341
E-Mail: John.adams@texasattorneygeneral.gov

Mr. Sean O’Neill
Assistant Attorney General
Bankruptcy & Collections Division
P.O. Box 12548, MC 008
Austin, Texas 78711-2548
Telephone: 512-463-2173
Direct Line: 512-475-4255
Fax: 512-936-1409
Email: Sean.Oneill@texasattorneygeneral.gov


                                            /s/ George F. May/
                                            ___________________________
                                            George F. May
                                       5